DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/08/2022.
Claim 16 is cancelled.
Claim 20 is previously cancelled
Claims 1, 7, 12, 14, 17, and 19 are amended.
Claims 1-15, 17-19 are currently pending and have been examined.

Response to Arguments
Regarding applicant note regarding claim 18.  
Claim 18 should have been rejected under 35 U.S.C.§ 103 as it parallels to claim 8.  A rejection has been made in this action.  

Applicant’s arguments, filed 03/08/2022, with respect to the 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of claim 14 has been withdrawn. 

Applicant's arguments filed 03/08/2022 regarding the 35 U.S.C. § 101 rejection have been fully considered but they are not persuasive. 
Applicant argues the newly amended claims are not drawn to an abstract idea starting on page 8 of the response.  
Applicant argues the claims are not a fundamental economic practice, and that the claims are unlike any cited example of a fundamental economic practice cited in MPEP 2106.04(a)(2)(II)(A).  
Examiner respectfully disagrees. First MPEP 2106.04(a)(2)(II)(A) further recites “The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce.” Second examiner has amended the 101 rejection to further include commercial and legal interactions which includes “i. processing information through a clearing-house, where the business relation is the relationship between a party submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012).” (See MPEP 2106.04(a)(2)(II)(B)).
Therefore, applicant’s arguments under step 2a Prong 1 is unpersuasive.  
Applicant’s arguments under step 2A prong 2 start on page 10 of the response.  
Applicant argues that “the amended claims, for example, recite a specific and non-generic approach that provides a specific exchange between unique offline wallets stored in electronic devices while the devices are in their offline mode to support and automatically complete secure electronic transactions.” … “This specific exchange between offline wallets eliminates the requirement for a connection to a wide area network and a payment network to complete an electronic transaction and provides resources and flexibility to users located in rural or remote areas where no or limited connectivity to a payment network is available. As such, the pending claims limit any recited idea in a "meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." See, MPEP § 2106.04(d)(I).” 
Examiner respectfully disagrees where “a specific exchange between unique offline wallets stored in electronic devices while the devices are in their offline mode to support and automatically complete secure electronic transactions” represents an improvement to transactions and therefore an improvement to fundamental economic practice and commercial interactions.  
Applicant further argues the claims are similar to example 37.  Applicant argues “in Example 37, Claim 1 is determined to be eligible because of ‘the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.’” And “pending claims provide a specific manner of automatically activating and updating an offline wallet stored on a device based on determined network connections and secured electronic transfers.” 
Examiner respectfully disagrees.  Example 37 is drawn to “automatically displaying icons to the user based on usage” which proved an improvement to technology, however the present claims as argued provide “automatically activating and updating an offline wallet stored on a device based on determined network connections and secured electronic transfers.” This represents an improvement to the abstract ideas of fundamental economic practice and commercial interactions as the claims are improving transactions. Therefore example 37 does not apply. 

Therefore, applicant’s step 2A prong 2 arguments are unpersuasive. 

Applicant argues step 2B starting on page 12 of the response.  

Applicant argues the claims are similar to example 35.  Specifically, because the claims recite a “unique process that differs from the routine and conventional sequence of events normally conducted when performing offline electronic transfers.” 

Examiner respectfully disagrees. Example 35 included “the ATM generating a random code and visibly displaying it on a customer interface, and the ATM obtaining a customer confirmation code that was generated by the customer’s mobile communication device in response to the random code. The customer confirmation code is then used by the ATM to verify the customer’s identity by analyzing the customer confirmation code with respect to the random code, and controlling the transaction by providing or preventing access to a keypad of the ATM based on the analysis of the code data.” (Example 35 claim 3 analysis).   This is in contrast to the present claims which only recited encryption based on a key pair that includes a public key and in the dependent claims an asymmetric key pair.  The claimed encryption is at a high level of generality and does not amount to significantly more than the abstract idea.   

Therefore, applicant’s step 2B arguments are unpersuasive. 

For at least the reasons stated above applicant’s 35 U.S.C. § 101 arguments are unpersuasive.  

Regarding the 35 U.S.C. § 103 arguments.  

Applicant’s arguments with respect to claims 1-15, and 17-19. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15, 17-19  are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 12 and product Claim 19.  Claim 1 recites the limitations of:
A computerized method for effecting a payment transfer in an offline mode, the method comprising:
in response to initiating a payment transfer from a first electronic device of a first user, monitoring, by the first electronic device, connectivity of the first electronic device to a wide area network;
determining, by the first electronic device, that the first electronic device is in an offline mode, in response to the first electronic device disconnecting from the wide area network;
activating a first offline wallet stored on the first electronic device in response to determining that the first electronic device is in the offline mode;
establishing, by the first electronic device, a local area network connection with a second electronic device in the offline mode, the second electronic device having a second offline wallet stored thereon;
encrypting, by the first electronic device, payment data based on a key pair including a public key;
communicating the encrypted payment data and the public key from the first electronic device to the second electronic device via the local area network connection, the encrypted payment data comprising a payment amount for transfer from the first offline wallet to the second offline wallet; and
updating, by the first electronic device, the first offline wallet in response to said transfer of the payment amount with the second offline wallet.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 12 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the first electronic device and the second electronic device (Claim 1) electronic device comprising a processor (claim 16) or A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor of an electronic device (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. 
The claims contain the additional elements of “in response to initiating a payment transfer from a first electronic device of a first user, monitoring, by the first electronic device, connectivity of the first electronic device to a wide area network;  determining, by the first electronic device, that the first electronic device is in an offline mode, in response to the first electronic device disconnecting is disconnected from the wide area network;”,  “in response to determining that the first electronic device is in the offline mode;” “by the first electronic device, a local area network connection with a second electronic device in the offline mode;”  and “encrypting, by the first electronic device, payment data based on a key pair including a public key;”  The additional elements do not amount to significantly more than extra solution activity and mere instruction to apply the exception to a computer environment,  and that amount to no more than mere instructions to apply a generic computer. Furthermore, the steps are recited at a high level of generality, and without incorporating technology from a technical explanation provided from the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12, and 19 are directed to an abstract idea without a practical application.    (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0080] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 12, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-11, and 13-15, 17-18, further define the abstract idea that is present in their respective independent claims 1, 12, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-11, and 13-15, 17-18 are directed to an abstract idea.  Thus, the claims 1-15, 17-19 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (PG PUB US 2019/0130386 A1) in view of Madhu et al. (PG PUB US 2019/0114631 A1) and further in view of Metral et al. (PG PUB US 2017/0193498 A1).

Regarding claims 1, 12 and 19  

determining, by the first electronic device, that the first electronic device is in the offline mode, in response to the first electronic device disconnecting from the wide area network; (See at least Bhat [0017] As described herein, the “offline payment mode” may be a mode in which offline payments are able to be made from the user device when external network connectivity is unavailable.)

establishing, by the first electronic device, a local area network connection with a second electronic device in the offline mode, the second electronic device having a second offline wallet stored thereon; (See at least Bhat [0073] In embodiments, the user device 210 may receive the offline payment request via the local network 260, and provide offline payment information from the offline payment component 215 (step 4.2). For example, the user device 210 may receive the offline payment request via a network device hosting the local network 260, or through a direct network connection between the user device 210 and the merchant payment system 230 (e.g., ZigBee, Z-wave, Bluetooth, NFC, PAN connection, etc.).)

communicating the encrypted payment data … from the first electronic device to the second electronic device via the local area network connection, the encrypted payment data comprising a payment amount for transfer from the first offline wallet to the second offline wallet; and (See at least Bhat [0073] In embodiments, the user device 210 may receive the offline payment request via the local network 260, and provide offline payment information from the offline payment component 215 (step 4.2). For example, the user device 210 may receive the offline payment request via a network device hosting the local network 260, or through a direct network connection between the user device 210 and the merchant payment system 230 (e.g., ZigBee, Z-wave, Bluetooth, NFC, PAN connection, etc.). 

updating, by the first electronic device, the first offline wallet in response to said transfer of the payment amount with the second offline wallet.  (See at least Bhat [0112] and [0123]: [0122] Process 900 may also include updating a pre-authorized offline amount (step 940). For example, the payment server 220 may update a pre-authorized offline amount that the user has authorized to be reserved for offline purchases. The payment server 220 may update the pre-authorized amount such that the amount authorized for offline purchases is not exceeded. And [0123] Process 900 may further include crediting an account of the merchant (step 950). For example, the payment server 220 may credit an account of the merchant based on a merchant ID included in the offline transaction information.)


However Bhat does not specifically teach “activating a first offline wallet stored on the first electronic device in response to determining that the first electronic device is in the offline mode;”

However Madhu teaches:
activating a first offline wallet stored on the first electronic device in response to determining that the first electronic device is in the offline mode;  (See at least Madhu [0043] “The electronic device may include an authentication unit and a processor. The electronic device may execute a secure application for performing the secure transaction. The secure application is configured to initiate a secure payment transaction from a payment application in the electronic device in the offline mode.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the Method for secure offline payments of Madhu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the offline mode may indicate a mode where the electronic device performs the secure payment without connecting to or relying on a server or other devices for the electronic transaction.” ( Madhu [0043])

However, Bhat does not specifically teach: “in response to initiating a payment transfer from a first electronic device of a first user, monitoring, by the first electronic device, connectivity of the first electronic device to a wide area network;”, “encrypting, by the first electronic device, payment data based on a key pair including a public key;” and “communicating … the public key from between the first electronic device to the second electronic device”
However Metral teaches: 
in response to initiating a payment transfer from a first electronic device of a first user, monitoring, by the first electronic device, connectivity of the first electronic device to a wide area network; (See at least Metral [0044] and [0045]; [0044] In block 312, the verification message, along with the checkout token, may be communicated from the customer device to the transaction device. The checkout token may be the checkout token received from the cloud device in block 304, a checkout token broadcasted along with the transaction identifier in block 308, or a checkout token obtained from another source or obtained previous to the current transaction. Various embodiments of the customer device may maintain such checkout tokens until they are communicated to the transaction device in block 312. And [0045] In block 314, the software installed on the customer device may determine whether the customer device is in an offline mode.)

encrypting, by the first electronic device, payment data based on a key pair including a public key;  (See at least Metral [0043] In block 310, the transaction identifier may be received by the customer device. The customer device may then process the transaction identifier. For example, in certain embodiments, the transaction identifier, as well as other data, may be encrypted (e.g., through public key infrastructure “PKI”, keyed-hash message authentication code “HMAC”, or other encryption techniques) by the transaction device and/or the cloud device (for embodiments where the transaction identifier is first created by the cloud device and then communicated to the transaction device) and the customer device may receive the encrypted transaction identifier.)

“communicating … the public key from between the first electronic device to the second electronic device”  (See at least Metral [0043] In block 310, the transaction identifier may be received by the customer device. The customer device may then process the transaction identifier. For example, in certain embodiments, the transaction identifier, as well as other data, may be encrypted (e.g., through public key infrastructure “PKI”, keyed-hash message authentication code “HMAC”, or other encryption techniques) by the transaction device and/or the cloud device (for embodiments where the transaction identifier is first created by the cloud device and then communicated to the transaction device) and the customer device may receive the encrypted transaction identifier. The customer device, upon receiving the transaction identifier, may then process the transaction identifier by decrypting and/or validating (e.g., confirming that the transaction is a valid transaction or that the checkout token and/or the transaction identifier has not been tampered with) the transaction identifier.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the Method for secure offline payments of Madhu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “which may aid in the sending and receiving of transaction data while the mobile device is in the offline mode.” (Metral (abstract)) Therefore, Claims 1, 12, and 19 are obvious over the disclosure of Bhat, Madhu and Metral.


Regarding claims 2 and 13  

Bhat does not specifically teach “The method according to claim 1, further comprising deactivating the first offline wallet in response to determining that the first electronic device is connected to the wide area network.”
However, Madhu teaches at least at [0043] “The electronic device may include an authentication unit and a processor. The electronic device may execute a secure application for performing the secure transaction. The secure application is configured to initiate a secure payment transaction from a payment application in the electronic device in the offline mode.”) (NOTE: if offline mode is deactivated the payment application will be shut down)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the Method for secure offline payments of Madhu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the offline mode may indicate a mode where the electronic device performs the secure payment without connecting to or relying on a server or other devices for the electronic transaction.” ( Madhu [0043] Therefore, Claims 2 and 13 are obvious over the disclosure of Bhat and Madhu.

Regarding claims 3 and 14 

The method according to claim 1, wherein the local area network connection is based on short-range wireless communications.  (See at least Bhat [0073]  For example, the user device 210 may receive the offline payment request via a network device hosting the local network 260, or through a direct network connection between the user device 210 and the merchant payment system 230 (e.g., ZigBee, Z-wave, Bluetooth, NFC, PAN connection, etc.). 

Regarding claim 4

The method according to claim 3, further comprising searching for the second electronic device to establish the local area network connection.  (See at least Bhat [0072] As shown in FIG. 4, the merchant payment system 230 may provide an offline payment request to the user device 210 via the local network 260 (step 4.1). For example, the merchant payment system 230 may provide an offline payment request having details of a transaction for which payment is requested (e.g., an amount of the transaction based on the items/quantities in the transaction). In embodiments, the offline payment request may be generated after the merchant payment system 230 has been used to scan items in a transaction and when a connection to the payment server 220 is unavailable. The offline payment request may be in the form of a computer file having a particular data structure and a header indicating that the offline payment request is for an offline payment, rather than an online payment.” (NOTE: the device sending the message must also search for the second device) 

Regarding claim 5 

The method according to claim 1, wherein the local area network connection is established using an optical code.  (See at least Bhat [0073] Additionally, or alternatively, if the payment request is in the form of a QR code displayed in the merchant payment system 230, the user device 210 may receive the offline payment request through a camera device to scan the QR code. “)

Regarding claims 6  and 15 
The method according to claim 1, wherein the encrypted payment data further comprises identification data of at least one of the first user, the first electronic device, and the first offline wallet.   (See at least Bhat [0077]  In embodiments, each data structure may include an identifier of the e-wallet, an owner of the e-wallet, one or more user devices 210 associated with the e-wallet, and one or more payment accounts associated with the e-wallet (e.g., credit card accounts, bank accounts, etc.). )


Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (PG PUB US 2019/0130386 A1) in view of Madhu et al. (PG PUB US 2019/0114631 A1) and further in view of Metral et al. (PG PUB US 2017/0193498 A1), and further in view of Kurani (PAT US 10,997,592 B1)


Regarding claims 8 and 18


Bhat and Madhu do not specifically teach “The method according to claim 1 , further comprising performing, by the first electronic device, a registration process wherein performing the registration process includes: determining that the first electronic device is in an online mode in response to the first electronic device connecting to the wide area network; connecting, in the online mode, the first electronic device to a first financial institution; accessing, at the first financial institution, a first financial account of the first user; creating, in cooperation with the first financial institution, the first offline wallet for storing on the first electronic device; and allocating a first offline amount from the first financial account to the first offline wallet, the first offline amount useable for the payment transfer in the offline mode.”  
However, Kurani teaches:
determining that the first electronic device is in an online mode in response to [[if]] the first electronic device connecting to the wide area network; connecting, in the online mode, the first electronic device to a first financial institution;  (See at least Kurani (Col 10 lines 39-43) As previously indicated in connection with FIG. 1, a user may perform the registration via an online banking website of the mobile wallet bank. For example, as shown in FIG. 3A, a user may select a button 301 for an online banking application on the mobile device 110.)
accessing, at the first financial institution, a first financial account of the first user; (See at least Kurani (COL 12 lines 32-36)Process 300 may be executed for a user who wishes to start a mobile wallet account 125 for a source account 135. In the example of FIG. 3, it is assumed that the user has an account at the bank that operates the mobile wallet computer system 140.)

creating, in cooperation with the first financial institution, the first offline wallet for storing on the first electronic device; and (See at least Kurani (Col 12 lines29-32) Process 300 may be executed by a mobile device 110 and a mobile wallet bank computer system 120 that is configured to create and manage a mobile wallet account.)
allocating a first offline amount from the first financial account to the first offline wallet, the first offline amount useable for the payment transfer in the offline mode.  (See at least Kurani (Col 19 - 19) For example, the user may be provided with a list of other accounts, and be presented with current balance information for each of the other accounts, and be provided with the option to select one of the other accounts to use as the source account. The funds may then be transmitted from the newly selected account. Alternatively, the user may be provided with a link to transfer funds to another account to the default source account. In the case of a credit card account, the user may be provided with a link to pay off all or a portion of the balance of the credit card account.)


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the mobile wallet balance system of Kurani since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[s]o long as the mobile wallet has not been compromised, the mobile wallet computer system 120 can ensure the integrity of the transaction based on the fact that the user is in possession of the mobile device.” (Kurani (Col 16 lines 35-38) ] Therefore, Claim 8 is obvious over the disclosure of Bhat, Madhu, Metral, and Kurani.


Regarding claims 9  

Bhat des not specifically teach: “The method according to claim 8, wherein a remaining balance in the first financial account after said allocation of the first offline amount is useable for payment transfer in the online mode.”

However Kurani teaches:
The method according to claim 8, wherein a remaining balance in the first financial account after said allocation of the first offline amount is useable for payment transfer in the online mode.  (See at least Kurani [0088] (Col 13 lines 42-51) The user may further provide information to create a user profile including other information as warranted. In some embodiments, the mobile wallet computer system 120 may establish a connection with the computer systems 130 of other financial institutions, such that the accounts held by the user at the other financial institutions may be auto-provisioned to the mobile wallet as well. In both cases, the user may be provided with information about current account balances regarding the accounts.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the mobile wallet balance system of Kurani since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[s]o long as the mobile wallet has not been compromised, the mobile wallet computer system 120 can ensure the integrity of the transaction based on the fact that the user is in possession of the mobile device.” (Kurani (Col 16 lines 35-38) ] Therefore, Claim 9 is obvious over the disclosure of Bhat, Madhu, Metral and Kurani.


Claim 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (PG PUB US 2019/0130386 A1) in view of Madhu et al. (PG PUB US 2019/0114631 A1) further in view of Kurani (PAT US 10,997,592 B1) and Singh (PG PUB US 2017/0262824 A1) 


Regarding claim 10  


Bhat does not specifically teach “The method according to claim 8, wherein the first offline amount is stored in a number of currencies.”

However Singh teaches:

The method according to claim 8, wherein the first offline amount is stored in a number of currencies.    (See at least Singh [0016] FIG. 1 illustrates the methodology steps of the system and FIG. 2 illustrates the architecture of the system. In step 100, the user or future traveler 13 establishes, through the mobile app 14 on a smartphone or similar portable computing device, a virtual personal foreign currency account 11 in one or more designated foreign currencies. The foreign currency account 11 is linked via the mobile app 14 to an existing home source account 10, in this case an account in US dollars. In step 110 the user 13 electronically transfers an amount of US dollars to the virtual foreign currency account 11, designating at the time the foreign currency which is to be purchased. The amount of designated foreign currency purchased by the user 13 is then credited to the foreign currency account 11, i.e., the foreign currency account 11 contains funds only in the designated foreign denomination.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the Currency exchange system of Singh the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “obtaining foreign currencies. In general, the system comprises the steps of developing software and providing a mobile application (“app”) downloadable to a smartphone that enables a user to open or create a foreign currency account linked to the user's home source account,.” (Singh [0006]) Therefore, Claim 10 is obvious over the disclosure of Bhat, Madhu, Metral, Kurani and Singh.




Regarding claims 11

Bhat does not specifically teach: “The method according to claim 8, wherein at least a part of the first offline amount is convertible to a foreign currency for offline payment transfer in the foreign currency.”
However Singh teaches:

The method according to claim 8, wherein at least a part of the first offline amount is convertible to a foreign currency for offline payment transfer in the foreign currency. (See at least Singh [0018] In step 130, the operating entity of the foreign ATM 12, such as a foreign bank, then communicates through the standard international monetary transfer system with the bank entity maintaining the foreign currency account 11 of the user 13 to verify the user's identity, verify the existence of a foreign currency account 11 in the appropriate foreign currency, and verify that the foreign currency account 11 contains sufficient funds to cover the amount of foreign currency (FC) to be provided to the user 13. If all verifications are obtained, the foreign ATM 12 then dispenses the funds to the user 13.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the Currency exchange system of Singh the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “obtaining foreign currencies. In general, the system comprises the steps of developing software and providing a mobile application (“app”) downloadable to a smartphone that enables a user to open or create a foreign currency account linked to the user's home source account,.” (Singh [0006]) Therefore, Claim 10 is obvious over the disclosure of Bhat, Madhu, Metral, Kurani and Singh.


Claim 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (PG PUB US 2019/0130386 A1) in view of Madhu et al. (PG PUB US 2019/0114631 A1) and further in view of Metral et al. (PG PUB US 2017/0193498 A1) and further in view of Royyuru (PG PUB US 2013/0254052 A1)

Regarding claims 7 and 17  

Bhat does not specifically teach “The electronic device according to claim 12, wherein the key pair is an asymmetric key pair.

However Royyuru teaches:
The electronic device according to claim 12, wherein the key pair is an asymmetric key pair. (See at least Royyuru [0041] In certain embodiments, the wallet application 147 may obtain tokenized transaction information for communication to the merchant POS device 110. In certain embodiments, the tokenized information may include a tokenized payment credential (e.g., information associated with a payment account, track one and track two data associated with a payment device, etc.) and/or tokenized VAS information. Additionally, a wide variety of suitable methods and/or techniques may be utilized to tokenize information, such as key pair encryption, asymmetric key encryption, the generation of a transaction-specific value, and/or the generation of a credential and/or representative value associated with stored payment account and/or VAS information. In certain embodiments, tokenized information may also have a relatively limited lifespan and/or be associated with any number of other security techniques (e.g., hashing, check sums, etc.).)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Processing mobile payment when disconnected for payment servers of Bhat with the Currency exchange system of Singh the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the tokenization service provider 115 may access payment account information associated with a consumer or payer, and the tokenization service provider 115 may encrypt or encode the payment account information. (Royyuru [0052]) Therefore, Claim 17 is obvious over the disclosure of Bhat, Madhu, Metral and Royyuru.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693